 1   WO                                                                                    MDR

 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Alfred E. Caraffa,                                No. CV 20-00013-PHX-MTL (ESW)
10                         Plaintiff,
11   v.                                                ORDER
12
     Maricopa County Sheriff’s Department,
13   et al.,
14
                           Defendants.
15
16          On January 2, 2020, Plaintiff Alfred E. Caraffa, who is confined in a Maricopa
17   County Jail, filed a pro se civil rights Complaint pursuant to 42 U.S.C. § 1983 and an
18   Application to Proceed In Forma Pauperis. In a January 15, 2020 Order, the Court granted
19   the Application to Proceed and dismissed the Complaint because Plaintiff had failed to
20   state a claim. The Court gave Plaintiff 30 days to file an amended complaint that cured the
21   deficiencies identified in the Order.
22          On February 3, 2020, Plaintiff filed his First Amended Complaint. In a February 6,
23   2020 Order, the Court dismissed the First Amended Complaint because Plaintiff had failed
24   to state a claim. The Court gave Plaintiff 30 days to file a second amended complaint that
25   cured the deficiencies identified in the Order.
26          On February 21, 2020, Plaintiff filed a Motion for Default Judgment pursuant to
27   Rule 55(d) of the Federal Rules of Civil Procedure (Doc. 9), a Motion for Appointment of
28
 1   Pro Bono Counsel (Doc. 10), and a Second Amended Complaint (Doc. 11). The Court will
 2   dismiss the Second Amended Complaint and this action and will deny Plaintiff’s Motions.
 3   I.     Statutory Screening of Prisoner Complaints
 4          The Court is required to screen complaints brought by prisoners seeking relief
 5   against a governmental entity or an officer or an employee of a governmental entity. 28
 6   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
 7   has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
 8   relief may be granted, or that seek monetary relief from a defendant who is immune from
 9   such relief. 28 U.S.C. § 1915A(b)(1)–(2).
10          A pleading must contain a “short and plain statement of the claim showing that the
11   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
12   not demand detailed factual allegations, “it demands more than an unadorned, the-
13   defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
14   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
15   conclusory statements, do not suffice.” Id.
16          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
17   claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
18   550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
19   that allows the court to draw the reasonable inference that the defendant is liable for the
20   misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
21   relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
22   experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
23   allegations may be consistent with a constitutional claim, a court must assess whether there
24   are other “more likely explanations” for a defendant’s conduct. Id. at 681.
25          But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
26   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
27   (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
28



                                                    -2-
 1   standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
 2   U.S. 89, 94 (2007) (per curiam)).
 3   II.    Second Amended Complaint
 4          In his one-count Second Amended Complaint, Plaintiff seeks monetary damages
 5   from Defendants Maricopa County Sheriff’s Office (MCSO), MCSO Inmate Legal
 6   Services, and MCSO Deputies B1300, B0429, and B3638. Plaintiff contends the three
 7   MCSO Deputies denied him access to the courts “to file motions and court documents in
 8   open civil action and criminal cases” while working for Defendant MCSO in MCSO’s
 9   Inmate Legal Services Department. Plaintiff claims this caused delays in his civil actions
10   and a “miscarriage of justice” in his criminal cases.
11   III.   Failure to State a Claim
12          Although pro se pleadings are liberally construed, Haines v. Kerner, 404 U.S. 519,
13   520-21 (1972), conclusory and vague allegations will not support a cause of action. Ivey
14   v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). Further, a
15   liberal interpretation of a civil rights complaint may not supply essential elements of the
16   claim that were not initially pled. Id.
17          A.     Defendants MCSO and MCSO Inmate Legal Services
18          The Maricopa County Sheriff’s Office is not a proper defendant because it is a “non-
19   jural entity.” Melendres v. Arpaio, 784 F.3d 1254, 1260 (9th Cir. 2015) (citing Braillard
20   v. Maricopa County, 232 P.3d 1263, 1269 (Ariz. Ct. App. 2010)). In Arizona, the
21   responsibility of operating jails and caring for prisoners is placed by law upon the sheriff.
22   See Ariz. Rev. Stat. § 11-441(A)(5); Ariz. Rev. Stat. § 31-101. A sheriff’s office is simply
23   an administrative creation of the county sheriff to allow him to carry out his statutory duties
24   and is not a “person” amenable to suit pursuant to § 1983. Accordingly, the Court will
25   dismiss Defendant MCSO.
26          Defendant MCSO Inmate Legal Services is a subdivision of the Maricopa County
27   Sheriff’s Office. Like the Maricopa County Sheriff’s Office, it is simply an administrative
28   creation of the county sheriff to allow him to carry out his statutory duties and not a



                                                  -3-
 1   “person” amenable to suit pursuant to § 1983. Accordingly, the Court will dismiss
 2   Defendant MCSO Inmate Legal Services.
 3          B.     Defendants B1300, B0429, and B3638
 4          Plaintiff has simply made vague and conclusory allegations against Defendants
 5   B1300, B0429, and B3638 collectively, without any factual specificity as to what any
 6   particular Defendant did or failed to do. This is insufficient. See Marcilis v. Township of
 7   Redford, 693 F.3d 589, 596 (6th Cir. 2012) (upholding dismissal of Bivens complaint that
 8   referred to all defendants “generally and categorically” because the plaintiff had failed to
 9   “‘allege, with particularity, facts that demonstrate what each defendant did to violate the
10   asserted constitutional right.’” (quoting Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir.
11   2008))); Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008) (“Given the
12   complaint’s use of either the collective term ‘Defendants’ or a list of the defendants named
13   individually but with no distinction as to what acts are attributable to whom, it is impossible
14   for any of these individuals to ascertain what particular unconstitutional acts they are
15   alleged to have committed.”). Moreover, Plaintiff’s vague allegations do not support a
16   conclusion that he suffered an “actual injury” as a result of any Defendant’s conduct, which
17   is necessary to state an access-to-the-courts claim. See Lewis v. Casey, 518 U.S. 343, 348
18   (1996) (As a matter of standing for an access-to-courts claim, a plaintiff must show that he
19   suffered an “actual injury”—i.e., “actual prejudice with respect to contemplated or existing
20   litigation, such as the inability to meet a filing deadline or to present a claim.” ) (citation
21   omitted); see also Davis v. Goord, 320 F.3d 346, 352 (2d Cir. 2003) (“Mere ‘delay in being
22   able to work on one’s legal action or communicate with the courts does not rise to the level
23   of a constitutional violation.’”) (citations omitted); cf. Silva v. DiVittorio, 658 F.3d 1090,
24   1104 (9th Cir. 2011) (actual injury alleged where plaintiff claimed pending lawsuits had
25   been dismissed as the result of defendants’ actions). Thus, the Court will dismiss
26   Defendants B1300, B0429, and B3638.
27   ....
28   ....



                                                  -4-
 1   IV.    Dismissal without Leave to Amend
 2          Because Plaintiff has failed to state a claim in his Second Amended Complaint, the
 3   Court will dismiss his Second Amended Complaint. “Leave to amend need not be given
 4   if a complaint, as amended, is subject to dismissal.” Moore v. Kayport Package Express,
 5   Inc., 885 F.2d 531, 538 (9th Cir. 1989). The Court’s discretion to deny leave to amend is
 6   particularly broad where Plaintiff has previously been permitted to amend his complaint.
 7   Sisseton-Wahpeton Sioux Tribe v. United States, 90 F.3d 351, 355 (9th Cir. 1996).
 8   Repeated failure to cure deficiencies is one of the factors to be considered in deciding
 9   whether justice requires granting leave to amend. Moore, 885 F.2d at 538.
10          Plaintiff has made three efforts at crafting a viable complaint and appears unable to
11   do so despite specific instructions from the Court.            The Court finds that further
12   opportunities to amend would be futile. Therefore, the Court, in its discretion, will dismiss
13   Plaintiff’s Second Amended Complaint without leave to amend.
14   V.     Motion for Default Judgment
15          Plaintiff seeks oral argument “under Rule 55(d) for Default Judgment.” First,
16   Federal Rule of Civil Procedure 55(d), which states that a “default judgment may be
17   entered against the United States, its officers, or its agencies only if the claimant establishes
18   a claim or right to relief by evidence that satisfies the court,” is inapplicable because the
19   United States, its officers, or its agencies are not parties to this lawsuit. Second, an entry
20   of default is only appropriate “[w]hen a party against whom a judgment for affirmative
21   relief is sought has failed to plead or otherwise defend.” Fed. R. Civ. P. 55(a). Defendants
22   have not been served and, therefore, were not required to file a response. See Fed. R. Civ.
23   P. 12(a). Thus, the Court will deny Plaintiff’s Motion for Default Judgment.
24   VI.    Motion for Appointment of Pro Bono Counsel
25          In light of the Court’s dismissal of this action, the Court will deny as moot the
26   Motion for Appointment of Pro Bono Counsel.
27   ....
28   ....



                                                   -5-
 1   IT IS ORDERED:
 2          (1)     Plaintiff’s Second Amended Complaint (Doc. 11) and this action are
 3   dismissed for failure to state a claim, and the Clerk of Court must enter judgment
 4   accordingly.
 5          (2)     The Clerk of Court must make an entry on the docket stating that the
 6   dismissal for failure to state a claim may count as a “strike” under 28 U.S.C. § 1915(g).
 7          (3)     Plaintiff’s Motion for Default Judgment (Doc. 9) is denied.
 8          (4)     Plaintiff’s Motion for Appointment of Pro Bono Counsel (Doc. 10) is denied
 9   as moot.
10          (5)     The docket shall reflect that the Court, pursuant to 28 U.S.C. § 1915(a)(3)
11   and Federal Rules of Appellate Procedure 24(a)(3)(A), has considered whether an appeal
12   of this decision would be taken in good faith and finds Plaintiff may appeal in forma
13   pauperis.
14          Dated this 2nd day of March, 2020.
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -6-
